IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-69,968-04


                     IN RE CHRISTOPHER WAYNE SEMIER, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
       CAUSE NOS. 666952, 667063 & 667137 IN THE 337TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he attempted to file applications for writs of habeas

corpus in Harris County and Respondent, the District Clerk of Harris County, has repeatedly returned

his applications to him without filing them.

       Respondent shall respond and state whether her office has received habeas applications in

these causes. If so, Respondent shall state when the applications were received, whether the

applications were returned to Relator, and, if so, why they were returned to him and not filed. This

motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.
                          2



Filed: December 9, 2020
Do not publish